 1   HEATHER E. WILLIAMS, SBN #122664
     Federal Defender
 2   JEROME PRICE, SBN #282400
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, 3rd Floor
 4   Sacramento, CA 95814
     Telephone: (916) 498-5700
 5   Fax: (916) 498-5710

 6   Attorneys for Defendant
     NICKOLAS PERRY
 7
 8                                 IN THE UNITED STATES DISTRICT COURT

 9                              FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11    UNITED STATES OF AMERICA,                          )   Case No. 2:12-cr-198-MCE-25
                                                         )
12                        Plaintiff,                     )   STIPULATION AND ORDER TO
                                                         )   CONTINUE ADMIT/DENY HEARING
13    vs.                                                )
                                                         )
14    NICKOLAS PERRY,                                    )   Date: June 13, 2019
                                                         )   Time: 10:00 a.m.
15                        Defendant.                     )   Judge: Hon. Morrison C. England, Jr.
                                                         )
16                                                       )

17              IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
18   Attorney, through Roger Yang, Assistant United States Attorney, counsel for Plaintiff, and
19   Heather Williams, Federal Defender, through Assistant Federal Defender Jerome Price, counsel
20   for Nickolas Perry, that the admit/deny hearing scheduled for June 13, 2019 may be vacated
21   and continued to July 25, 2019 at 10:00 a.m.
22              Mr. Perry’s alleged violation of supervised release relate to allegations that are the
23   subject of an upcoming state court proceeding. The parties desire to allow the state court
24   proceeding to resolve prior to resolving the instant petition. Mr. Perry is out of custody and in
25   compliance with his conditions of release. Because the pending petition alleges a violation of the
26   conditions of supervised release, the provisions of the Speedy Trial Act do not apply.
27   //

28   //

          Stipulation and Order to Continue Admit/Deny        -1-
          Hearing
 1                                                   Respectfully submitted,

 2                                                   HEATHER E. WILLIAMS
                                                     Federal Defender
 3
     Date: June 12, 2019                             /s/ Jerome Price
 4                                                   JEROME PRICE
                                                     Assistant Federal Defender
 5                                                   Attorneys for Defendant
                                                     NICKOLAS PERRY
 6
 7   Date: June 12, 2019                             McGREGOR W. SCOTT
                                                     United States Attorney
 8
                                                     __/s/ Roger Yang____________
 9
                                                     ROGER YANG
10                                                   Assistant United States Attorney
                                                     Attorneys for Plaintiff
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order to Continue Admit/Deny     -2-
      Hearing
 1
                                                     ORDER
 2
             The Court, having received and considered the parties’ stipulation, and good cause
 3
     appearing therefrom, adopts the parties’ stipulation in its entirety as its order. Mr. Perry’s
 4
     admit/deny hearing set for June 13, 2019 is continued to July 25, 2019, at 10:00 a.m. before
 5
     Honorable Morrison C. England Jr.
 6
             IT IS SO ORDERED.
 7
     Dated: June 13, 2019
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and [Proposed] Order to Continue    -3-
      Admit/Deny Hearing
